UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 16, 2010 AUBURNBANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Federal 0-53370 26-2139168 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 256 Court Street, Auburn, Maine (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:207-782-0400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On November 16, 2010, Auburn Bancorp, Inc. (the “Company”) held its Annual Meeting of Shareholders.At the Annual Meeting, shareholders considered the election of directors and the ratification of independent registered public accountants.A breakdown of the votes cast is set forth below. 1. The election of directors For Withheld Broker non-votes Bonnie G. Adams Claire D. Thompson 2. The ratification of the appointment of Berry, Dunn, McNeil & Parker as the Company’s independent registered public accountants for the fiscal year ending June 30, 2011. For Against Abstain 0 Item 9.01Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d)Exhibits: None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. AUBURN BANCORP, INC. DATE: November 16, 2010 By: /s/ Allen T. Sterling Allen T. Sterling President and Chief Executive Officer
